Name: Commission Regulation (EEC) No 1119/83 of 5 may 1983 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 5 . 83 Official Journal of the European Communities No L 125 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1119/ 83 of 5 May 1983 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 1183 / 82 ( 2 ), and in particular Article 6 (7 ) thereof, Having regard to Council Regulation (EEC) No 1401 / 81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme ( 3 ), and in particular Article 7 thereof, Regulation (EEC) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 5 ), as last amended by Regulation (EEC) No 3474 / 80 ( 6 ); whereas in particular the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas Articles 2 ( 2 ) of Regulations (EEC) No 1401 / 81 and (EEC) No 1039 / 82 specify that , provided the normal development of prices on the market is not disturbed, the supply of butter and butteroil as food aid shall be ensured in the form of butter or butterfats bought on the Community market if the situation on the market does not allow supply from public stocks ; whereas , since the latter condition has been fulfilled and the quantities involved are not so large as to disturb the normal development of prices on the market , purchases should be made on the open market to secure the necessary supplies ; Whereas the size of the food-aid programme calls for a discontinuous series of deliveries and the time normally needed to carry out a delivery is several months ; whereas the Commission will probably have cause during the 1982 / 83 milk year to fix maximum amounts for deliveries due to be made during the 1983 / 84 milk year ; whereas , given the foregoing and the close link between the market price of butter and skimmed-milk powder on the one hand and the intervention prices for these products on the other , it is likely that potential suppliers will hold back until the Council's decisions on common agricultural prices and agri-monetary measures are known; whereas past experience has shown that , in such a situation of uncertainty , several potential suppliers prefer not to submit tenders or submit them on the basis of inaccurate or differing forecasts , hence taking the risk that their tender will either not be accepted or involve them in serious losses leading them to withdraw later from a transaction in which they have Having regard to Council Regulation (EEC) No 1039 / 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies 'under the 1982 food-aid programme ( 4 ), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain recipient third countries and agencies have requested delivery of the quantity of butteroil set out therein ; Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 140 , 20 . 5 . 1982, p. 1 . ( 3 ) OJ No L 141 , 27 . 5 . 1981 , p. 5 . ( 4 ) OJ No L 120 , 1 . 5 . 1982 , p. 5 . ( 5 ) OJ No L 43 , IS . 2 . 1977 , p . 1 . ( 6 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 125 / 2 Official Journal of the European Communities 12 . 5 . 83 been named as successful tenderer or contracting party by mutual agreement; whereas , in order to encourage tenders and to ensure that they are not based on theoretical considerations making them impossible to assess objectively , it is necessary to allow for an increase at the time of payment in the price of successful tenders for deliveries to be made during the 1983 / 84 milk year , the increase being based on the change in the intervention price , expressed in national currency, as decided by the Council for the 1983 / 84 milk year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , In the case of supplies of butteroil made from butter or cream bought on the Community market and for which the delivery date referred to in item 9 of the Annex falls after the end of the 1982/ 83 milk year, the sum paid on tenders resulting from application of the procedure referred to in item 12 of the Annex shall be increased at the time of payment to reflect a multiplication of the intervention price of butter , as expressed in the currency of the Member State in which the tender was submitted , by a factor of 1,22 or 1,25 , depending on whether the fat content of the butter is 82 % and greater or under 82 % , in consequence of the Council 's decisions on common agricultural prices and agri-monetary measures for the 1983 / 84 milk year . Successful tenderers may avail themselves of this provision only from the seventh day of the 1983 / 84 milk year onwards and only if they furnish evidence that the butter has been manufactured after the new intervention prices have come into effect . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303 / 77 , the intervention agencies listed in the Annex shall arrange for the delivery of butteroil as food aid on the terms specified therein . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 May 1983 . For the Commission Poul DALSAGER Member of the Commission 12 . 5 . 83 Official Journal of the European Communities No L 125 / 3 ANNEX f 1 ) Consignment A B 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (EEC) No 1039 / 82 ( 1982 programme) (b) affectation (EEC) No 1402 / 81 (EEC ) No 1040 / 82 2 . Beneficiary 3 . Country of destination Pakistan World Food Programme South Yemen 4. Total quantity of the con ­ signment 1 500 tonnes ( 6 ) 240 tonnes 5 . Intervention agency responsible for delivery German French 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7. Special characteristics and/or packaging ( 3 ) In 5 kilogram tins, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Pakistan' 'Yemen PDR / 2265 EXP / Butteroil / Aden / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Loading Delivery as soon as possible and at the latest 31 July 1983 30 June 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 5 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 )   12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 May 1983 No L 125 / 4 Official Journal of the European Communities 12 . 5 . 83 Consignment C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1040 / 82 2 . Beneficiary International Committee of the Red Cross 3 . Country of destination India 4 . Total quantity of the con ­ signment 150 tonnes 5 . Intervention agency responsible for delivery Dutch 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 2,270 kilogram tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'Butteroil / Gift of the European Economic Community / Action of the League of the Red Cross Societies / For free distribution in India / Bombay' 9 . Delivery period Loading as soon as possible and at the latest 30 June 1983 10 . Stage and place of delivery Port of unloading Bombay (deposited on the quay or on lighters ) 1 1 . Representative of the beneficiary responsible for reception Indian Red Cross Society , Red Cross Building , 1 , Red Cross Road, New Delhi ( 7 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  12 . 5 . 83 Official Journal of the European Communities No L 125 / 5 Consignment D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1040 / 82 2 . Beneficiary World Food Programme 3 . Country of destination Syria 4 . Total quantity of the con ­ signment 200 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kilogram tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Syria 25 1 1 / Butteroil / Lattakia / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in July 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( s ) 1 1 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 May 1983 No L 125 / 6 Official Journal of the European Communities 12 . 5 . 83 Notes: (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure . Payment will be effected taking into account the possible increase foreseen in Article 1 of this Regulation . ( 2 ) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. ( 3 ) Other that those set out in Annex II to Regulation (EEC ) No 303 / 77 . ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 /77 . ( 5 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 6 ) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes; see Article 14 (2 ) of Regulation (EEC) No 303 /77 . ( 7 ) The bill of lading must contain the following information: 'NOTIFY-ADDRESS: 1 . Consignee; 2 . Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , boite postale 276 , CH-1211 Geneve 19 ( telex 22 555 CH).'